 Case: 1:10-cr-00549-SO Doc #: 47 Filed: 05/21/21 1 of 1. PageID #: 145

                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION



UNITED STATES OF AMERICA,                        )       CASE NO.: 1:10 CR 549
                                                 )
        Plaintiff                                )       JUDGE SOLOMON OLIVER, JR.
                                                 )
   v.                                            )
                                                 )
JAMES L. WILLIAMS,                               )
                                                 )
        Defendant                                )       ORDER


          This matter was before the court on May 20, 2021, for a supervised release violation

hearing, upon the recommendation of the Pretrial Services and Probation Officer. Defendant James

L. Williams was present and represented by Assistant Federal Public Defender Khalida Sims. The

United States was represented by Assistant United States Attorney Jason White. The Pretrial

Services and Probation Office was represented by Ben Jurevicius. The court reporter was Donnalee

Cotone. The defendant admitted to the supervised release violations as set forth on the record, and

the court finds Defendant in violation of the terms of his supervised release for reasons stated on the

open record, and adopts the Report and Recommendation of Magistrate Judge Greenberg.

          IT IS ORDERED that Mr. Williams’s supervised release is revoked and Defendant is

committed to the custody of the Bureau of Prisons for a period of 4 months, with credit for time

served. A one year period of supervised release shall follow, with the same terms and conditions

as previously imposed. Defendant was advised of his right to appeal.

          IT IS SO ORDERED.

                                                     /s/SOLOMON OLIVER, JR.
                                                     UNITED STATES DISTRICT JUDGE
May 21, 2021
